In re Bernard Francis, applying for supervisory writs, Criminal District Court, Parish of Orleans, No. 244-219.
Granted. Relator’s apparently strong showing of mitigating circumstances, and our familiarity with the trial court’s sentencing remarks in similar cases, raise some doubt as to whether the court was fully informed of its alternatives at the time of sentencing in this case. Accordingly, relator’s sentence is vacated and this case is remanded to the trial court for resentencing in accord with the law.
MARCUS and WATSON, JJ., dissent.